*396Dissenting Opinion by
Justices Williams and Green,
October 5, 1896.
We dissent from this judgment because we regard the contract as a simple sale of coal in place to be paid for by the ton. The right to mine and remove it was an incident to the sale. When all the coal in the tract was paid for the purchase money was extinguished. If the company remained in possession for an unreasonable time in closing up its mining operations after the coal had been fully paid for it was liable to the owners of the land for such occupation, and subject to an action for the recovery of the possession. It is not liable to pay $4,000 per year for coal that has no existence.